:::- 11._ ED
                              CAUSE NOS. 1524469
                                         1524470           2Uf5DEC29 AMll=SS
                                         1524471                     FILED IN
                                                            CHfJ
                                                           6th EH~'r't. Lc
                                                                COURT   FllLC/:~.
STATE OF TEXAS                      §    IN THE 8™           TEXARKANA,
                                                                           lOF
                                                                            ERi-                               CERTIFICATE OF SERVICE

       On this 28th day of December, 2015, a true and correct copy of the foregoing Notice of
Appeal was delivered to the Hopkins County District Attorney's Office, 110 Main Street, Sulphur
Springs, Texas 75482.



                                           BRUCE ANTON




Notice of Appeal - Page 2